DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5, 12, and 18 are objected to because of the following informalities: 
Claim 4 line 1, “the precision” should be “the given precision”.
Claim 5, 12, and 18 line 4 and 5 recites “the exponent of the second operand” and “the exponent of the first operand”, respectively. They should be recited “an exponent of the second operand” and “an exponent of the first operand”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 12, and 18 recite “the first alignment case comprises where the exponent of the second operand minus number of zero digits is less than or equal to the first operand plus one”. Examiner is not able to map the claim limitation to the specification. The specification recites [0050] case 2B, under hexadecimal unnormalized condition occurs where number of leading zeros is less than or equal to the exponent of operand A plus one. Such lack of correspondence with the instant specification renders the claim indefinite. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5, 12, and 18 recite “the first alignment case comprises where the exponent of the second operand minus number of zero digits is less than or equal to the first operand plus one”. However, paragraph [0050] discloses “the exponent of operand B minus the number of leading zeros is less than or equal to the exponent of operand A plus one”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao (US - 20150378680).
The system claim 15 is addressed before the method claim 1 and the product claim 8.
Regarding claim 15, Dao teaches a system (Dao, figure 1, computing device 110) comprising a binary based floating-point arithmetic unit (Dao, figure 1, floating point processor 112) and one or more processors (Dao, figure 5, processor 504, [0049] figure 5 is a component of computing device 110. [0022] floating point processor 112 is a component of computer processor 504) configured to perform a method comprising: 
executing, by the binary based floating-point arithmetic unit (Dao, figure 1, floating point processor 112), a calculation comprising two or more operands in hexadecimal format based on a hexadecimal floating-point (HFP) instruction (Dao, figure 1, [0028] the floating point processor 112 receives an instruction to perform the operation of subtracting one number from another number. [0029] illustrates an example to perform the same operation but with a hexadecimal representation stored on computing device 110 [i.e. hexadecimal floating point instruction]. Table 2 provides an example of performing operation subtract with hexadecimal representation on operands A and B [i.e. a calculation comprises two operands in the hexadecimal format); and 
Dao, figure 1, [0031] a condition code is an exception produced by floating point processor 112 when an operation produces an error, such as exponent underflow or overflow. Condition code anticipator receives the intermediate result from execution unit 114. Table 2 shows the condition code for the calculation of the operation result as underflow); 
wherein the floating-point arithmetic unit includes a condition code anticipator circuit that is configured to provide the condition code to a processor prior to availability of the calculation result (Dao, figure 1, shows floating point processor 112 comprises a condition code anticipator 116. [0031] the condition code anticipator 116 determines if a condition code may occur prior to normalization performed by execution unit 114).  

	Regarding claims 1 and 8, they recite a method claim and a product claim, respectively, which corresponding to the system claim 15. Thus, claims 1 and 8 are rejected for the same reasons as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Carlough (US – 9684514).


	
	Regarding claim 16, the system of Dao discloses the invention as in the parent claim above, including the condition code anticipator circuit is further configured to detect a zero result for HFP addition and subtraction (Dao, [0048] figure 4 illustrate an example of underflow anticipator logic, where the underflow anticipator logic 400 determine if the intermediate significand are equal to zero [i.e. a zero result]. [0048] the intermediate subtraction digit vector 410 is input to the AND gate 450 with the subtraction mask vector 420 and if all values of the both vectors are equal to “1”, then the underflow condition code will be true, and if any of the vectors value equal to “0”, then the underflow condition code will be false. Figure 4 provides an example of subtraction operation, [0026] the floating point processor 112 receives a request to add two operand A and B to generate a result C, and based on the result, the condition code is generated). Dao also teaches that the condition code anticipator determines if the condition code may occur prior to normalization performed by execution unit. However, Dao does not explicitly teaches the condition code anticipator circuit performs in parallel to the floating point adder.
	Carlough teaches the condition code anticipator is further configured to detect a zero result in parallel with a floating point adder (Carlough, figure 1 shows the condition code generator logic 114 is in parallel with the ALU 116. Applicant also admitted that US Patent 9,684,514 allows for computing of a condition code in parallel to the number line result in the specification [0033]. Carlough, column 3 line 26-35, the condition code which indicates whether the result is equal to zero need to be set several cycles before the result of the operation is known).  
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify system of Dao to perform the function of condition code 

	Regarding claim 17, the combined system of Dao in view of Carlough discloses the invention as in the parent claim above, Dao teaches the detecting the zero result by the condition code anticipator circuit (Dao, [0048] figure 4 illustrate an example of underflow anticipator logic, where the underflow anticipator logic 400 determine if the intermediate significand are equal to zero) comprises: 
detecting one or more alignment cases that are to be applied to the two or more operands (Dao, [0029] table 2 provide a detecting for an alignment case that are applied to operands A and B);
detecting the zero result based, at least in part, on N+2 digits of the one or more operands, where N is the number of mantissa digits of the calculation result in HFP for a given precision (Dao, [0048] the anticipator logic 400 determine if the intermediate significand are equal to zero. [0024-0025] provides an example 32-bit representation of floating point number, where 1 sign bit and 7 exponent [i.e. 2 digits because 1+7 = 8 bits, which is 2 digit of hexadecimal], and 24 bits of significand [i.e. N digit of mantissa digit]).  
Dao does not explicit teaches detecting whether a first of the two or operands is zero, and a second of the two or more operands is zero. 
However, Carlough teaches detecting whether a first of the two or more operands is zero (Carlough, column 8 line 43-45, the condition code logic circuitry can be configured to detect whether or not both operands are zero); 
Carlough, column 8 line 43-45, the condition code logic circuitry can be configured to detect whether or not both operands are zero); and 

 	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Dao to check whether or not both operands are zero as disclosed in Carlough. This modification would have been obvious because Carlough also teaches a condition code logic generator to set a particular condition code and checking the whether both operands are zero. Doing so would allow the system to reduce unnecessary computation because if the operands are zero, then the result of the operation (whether addition or subtraction) will be zero and the condition code can set accordingly.

	Regarding claim 18, the combined system of Dao in view of Carlough discloses the invention as in the parent claim above, including wherein the detecting of the zero result (Dao, [0048] figure 4 illustrate an example of underflow anticipator logic, where the underflow anticipator logic 400 determine if the intermediate significand are equal to zero) based, at least in part, on N+2 digits of the one or more operands (Dao, [0024-0025] provides an example 32-bit representation of floating point number, where 1 sign bit and 7 exponent [i.e. 2 digits because 1+7 = 8 bits, which is 2 digit of hexadecimal], and 24 bits of significand [i.e. N digit of mantissa digit]) is performed on at least a first or second alignment case of the one or more alignment cases, wherein the first alignment case comprises where the exponent of the second operand minus number of zero digits is less than or equal to the exponent of the first operand plus one (Dao, [0029] table 2 provides an exemplary of an alignment case [i.e. second alignment case]).
 
Regarding claim 19, the combined system of Dao in view of Carlough discloses the invention as in the parent claim above, including the second alignment case comprises where the exponent of the first operand is greater than or equal to the exponent of the second operand (Dao [0029] table 2 provide an exemplary of an alignment case, where the exponent of operand A is equal to the exponent of the operand B).  

	Regarding claims 2-3 and 5-6, they are method claims that are corresponding to system claims 16-19, respectively. Thus, they are rejected for the same reasons as claims 16-19.

Regarding claim 4, the combined system of Dao in view of Carlough discloses the invention as in the parent claim above, including the precision is double precision and N is 14 digits (Dao, [0041] table 3 shows the operation is performed using hexadecimal floating point numbers for the operands. The floating point numbers have 7 bits of precision for the exponent and 14 digit for the significand [i.e. N is 14 digits]. As described above, Dao, [0024-0025] shows the representation of floating point where 1 sign bit and 7 exponent bits, which made up 2 digits of hexadecimal. Dao, [0043] explains the 14 hexadecimal digit of the significand are equal to 56 bits stored in the significand. Thus, 1 sign bit, 7 exponent bits and 56 bits of significand are equal to 64 bit [i.e. double precision]). 


	Regarding claims 9-10 and 12-13, they are method claims that are corresponding to system claims 16-19, respectively. Thus, they are rejected for the same reasons as claims 16-19.
	Regarding claim 11, it recites a product that is corresponding to the method claim 4. Thus, it is rejected for the same reasons as claim 4.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Vassiliadis (US - 4947359).

The system claim 20 is addressed before the method claim 7 and the product claim 14.

Regarding claim 20, Dao discloses the invention as in the parent claim above, including a condition code anticipator circuit that is configured to provide the condition code to a processor prior to availability of the calculation result. 
Dao does not explicitly discloses the condition code anticipator circuit comprises: one or more carry save adders (CSAs), wherein each CSA includes a three-to-two compressor, in which each three-to-two compressor receives as inputs at least the first operand, the second operand, and a variable; one or more carry trees; and a selection multiplexer
However Vassiliadis teaches the condition code anticipator circuit comprises : one or more carry save adders (CSAs), wherein each CSA includes a three-to-two compressor, in which each three-to-two compressor receives as inputs at least the first operand, the second operand, and a variable; one or more carry trees; and a selection multiplexer [Vassiliadis, figure 1 illustrate an embodiment includes a MCSA 20 [i.e. one carry save adder], where the MCSA receives 3 inputs operand A [i.e. first operand], operand B [i.e. second operand], and string of ones [i.e. a variable], figure 6 of the instant drawing shows the variable E represents string of Fs, which is string of 1111s. Figure 1 also show a row assembly 22 [i.e. one carry tree] that receive the 2 outputs from the MCSA, and a determination of result circuit 25, as shown in figure 11 and described in column 7 line 23-26, the circuit 25 includes an select circuit 150 [i.e. a selection multiplexer]).



Regarding claims 7 and 14, they recites a method claim and a product claim, respectively, which are corresponding to the system claim 20. Thus, they are rejected for the same reasons as claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“IBM Hexadecimal Floating-Point.” Wikipedia, Wikimedia Foundation, 14 Aug. 2016, en.wikipedia.org/w/index.php?title=IBM_hexadecimal_floating-point&amp;direction=prev&amp;oldid=734514901.
The Wikipedia discloses the IBM Hexadecimal floating point representation where in double precision 64 bit is represented as 1 sign bit, 7 exponent bit, and 56 significand bit (14 digit hexadecimal) and the single precision 32 bit is represented as 1 sign bit, 7 exponent bit, and 24 significand bit. Note that the exponent size does not change when the floating point is represented in single or double precision.
Muthusamy US – 5862065
column 4 line 46 – column 5 line 4). However, Muthusamy does not explicitly teaches the system to support hexadecimal floating point number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183